OFFICE     OF   THE    ATTORNEY        GENERAL   OF   TEXAS

                              AUSTIN




Hon.   Ailen    C.   Wilson
cwulty Attorney
XeridallCounty
BOerne, Texas
Dear &?I?.
         Yllson:




                    is hereby provided $I *Ten-
                  aenae*~autber&zing the.,sale
                   delaers of beer for ooramp-
                    off the premises wher@ soltl.
                     sush temparery lieense
         ahall be Five ($5.00) Ipollars. Suah
         lloenees shall be issuea by.the assee-
         sor and the~aollestor of Bxes upon
         application apprerad by the County
E0l-t.   Allen   C.   Xiilson,   Piige   2



         Judge, but.no suah permit shall be
         issued to any person who does not also
         hold a license as provided In sub-
         seation (d)lof this seotion, end no
         suoh pertitshallauthorize the sale
         of beer at iny point outside the ooun-
         ty where sam@ lo issued. Any'suoh
         temporaq U&sass shall ex;ilreat the
.
      lioi:.
           Ailen C. Lilson, P:-ge3

            CO~GLO~~~~ES   for   hiin    Ooiisuinptim,   ana
            that the sale of beverages for -<<hioh
            a license is required does uot dUriGg
            s6iohprohibited hours nosxmlly in the
            course of'any one week's time amxnt
            in dollars and cents to fliorethen the
            sale value 0r food and other 00ryr0ai-
:
            ties for huumn consumpti*n sold~by
            szzh iicensee d&ring s.uchhours, be
            entitled without being req-tiredto
            pay any tee thereror, to a auppleam-
            tary lloense authorlraiaghim to sell
            suoh bsversgss during any hour 0r any
            day, Said supplsmsntarylloense shall
            be on a icrm Punished by the Board
            or Administrator and upon being is-
            sued shall be attaohsd to and beooBa
            a part of basio Uoense of the hold-
            er, ana suoh mppl~entary    liosaae
            shall arp~e with the llosnss or rhioh
            it Isa part8 * *.* *
              Fk    a careful reading of this statute,
      in regard to supp~emsntary ll+uxse, it Is our
      opinlm that such lLa6rme does not authorire
      the holdsr of saeaeto sell beer on Sunday at
      plonio8, roatwe, danes8, eta.
              xt is ourfurther opinion that  ii a
      dealer wishes to mail h-elf    of the prlrl-
      lege of selllag beer at planlorr,rodam, an@
      other oelebrati+ms, and sf      svsnf8, that
      he shou d pay the tsmparary lloense fee of
      rive d01.33~.
              Trusting that this is the inl'?rmetion,
      w!&eh,you seek, we ars
                                        Yours rery t&mly




      FCC
       mmb
APPROVED~    21, 1939
             .n-4a-J

ATTORNEY G-L       OF TEXAS